Citation Nr: 0723294	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for lumbar strain.  

2.  Entitlement to an initial compensable evaluation for a 
right shin splint.

3.  Entitlement to an initial compensable evaluation for a 
left shin splint.

4.  Entitlement to an initial compensable evaluation for a 
right shoulder strain.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder strain.

6.  Entitlement to an initial compensable evaluation for a 
cervical strain.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1999 to June 2002.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The veteran's appeal initially included a claim of 
entitlement to service connection for irritable bowel 
syndrome (claimed as stomach pains).  However, in a rating 
decision dated June 2005, the RO granted this claim.  It is 
thus not now before the Board for appellate review.

The Board addresses the claim of entitlement to service 
connection for lumbar strain in the Remand portion of the 
decision below and REMANDS that claim to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran's right shin disability manifests as 
tenderness, but causes no functional limitation.

3.  The veteran's left shin disability manifests as 
tenderness, but causes no functional limitation.

4.  The veteran is right handed.

5.  The veteran's right shoulder disability manifests as pain 
on motion.

6.  The veteran's left shoulder disability manifests as pain 
on motion.

7.  The veteran's cervical spine disability, which involves 
mild disc disease, manifests as pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for a right shin splint have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2006). 

2.  The criteria for entitlement to an initial compensable 
evaluation for a left shin splint have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2006). 

3.  The criteria for entitlement to an initial 10 percent 
evaluation for a right shoulder strain have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2006). 

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a left shoulder strain have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5024, 5201 (2006). 

5.  The criteria for entitlement to an initial compensable 
evaluation for a cervical strain have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5235-2243 
(2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293, 
5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims being decided, VA provided the veteran adequate notice 
and assistance such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated August 2002 and March 
2005, the first before initially deciding those claims in a 
rating decision dated November 2003.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letters, the RO 
acknowledged the veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  As well, the RO 
identified the evidence it had obtained or was waiting to 
receive in support of the veteran's claims.  The RO noted 
that it would make reasonable efforts to assist the veteran 
in obtaining all outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, 
it was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to submit 
any evidence he had in his possession that pertained to his 
appeal.  

The content of the notice letters does not reflect compliance 
with the requirements
of the law as found by the Court in Dingess/Hartman.  
Therein, the RO did not
provide the veteran information on disability ratings or 
effective dates.  The veteran
is not, however, prejudiced as a result thereof.  Bernard, 4 
Vet. App. at 394.
Rather, as explained below, service connection and, with 
regard to some claims,
higher initial evaluations may not be granted in this case.  
Therefore, any
question regarding what disability ratings and effective 
dates to assign such grants
is moot.  In contrast, with regard to the higher initial 
evaluations that may be
granted, the RO will determine the appropriate effective 
dates to be assigned the
evaluations when it effectuates the assignment of such 
evaluations,  Thereafter,
the RO will provide the veteran an opportunity to disagree 
with the RO's action
in this regard.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the  claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and post-service VA 
treatment records.  Since then, in a written statement 
received in May 2005, the veteran has indicated that there is 
other information or evidence to submit in support of his 
appeal.  

The RO also afforded the veteran VA examinations in support 
of his claims, during which examiners addressed the etiology 
and severity of the disabilities at issue in this appeal.  
The veteran does not now allege that the reports of these 
examinations are inadequate to decide his claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to higher initial evaluations 
for bilateral shin splints, bilateral shoulder strains and a 
cervical strain.  Disability evaluations are determined by 
evaluating the extent to which a service-connected disability 
adversely affects a veteran's ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in the parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Shin Splints

The veteran asserts that his bilateral shin splints cause him 
leg pain daily, impair his ability to stand and walk for 
prolonged period of time and interfere with his employment.  

In this case, the RO has rated each of the veteran's shin 
splints as noncompensably (zero percent) disabling pursuant 
to Diagnostic Code (DC) 5262, by analogy.  When, as in this 
case, an condition is encountered that is not listed in the 
rating schedule, it is permissible to rate that condition 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
are to be avoided as is the use of analogous ratings for 
conditions of doubtful diagnosis or for those not fully 
supported by clinical and laboratory findings.  38 C.F.R § 
4.20 (2006).

DC 5262, which governs impairment of the tibia and fibula, 
provides that a 10 percent evaluation is assignable for 
malunion with slight knee or ankle disability.  A 20 percent 
evaluation is assignable for malunion with moderate knee or 
ankle disability.  A 30 percent evaluation is assignable for 
malunion with marked knee or ankle disability.  A 40 percent 
evaluation is assignable for nonunion with loose motion, 
requiring brace.  38 C.F.R. § 4.71a, DC 5262 (2006). 

DCs 5260 and 5261 are also applicable in this case.  They 
provide that a 10 percent evaluation is assignable for 
flexion of the leg limited to 45 degrees and extension of the 
leg limited to 10 degrees.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees and 
extension of the leg limited to 15 degrees.  A 30 percent 
evaluation is assignable for flexion of the leg limited to 15 
degrees and extension of the leg limited to 20 degrees.  38 
C.F.R. § 4.71a, DCs 5260, 5261 (2006); see also VAOGCPREC 9-
2004 (Sept. 17, 2004) (holding that separate evaluations 
under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension) may be assigned 
for disability of the same joint).

A higher initial evaluation may also be assigned under DC 
5256, which provides that an evaluation in excess of 20 
percent is assignable for ankylosis of the knee.  38 C.F.R. § 
4.71a, DC 5256 (2006).

In this case, considering the entire appeal period at issue, 
the evidence establishes that the veteran's shin splint 
disability pictures do not more nearly approximate the 
criteria for compensable evaluations under any applicable DC.

The veteran had active service from June 1999 to June 2002.  
During this time period, he received treatment for overuse 
syndrome manifested by bilateral shin pain.  Following 
discharge from service, during a VA outpatient treatment 
visit in August 2003, the veteran once complained of pain in 
his lower extremities.  The examining physician did not 
attribute such pain to shin splints.  

The veteran again reported lower extremity pain over the 
shins, which was constant and increased when standing up and 
running, during VA examinations conducted in October 2002 and 
March 2005.  During the October 2002 examination, an examiner 
attributed tenderness to palpation of the bilateral tibias to 
shin splints.  During the March 2005 examination, an examiner 
found that the shin splints were asymptomatic, caused no 
functional impairment, and had not resulted in time lost from 
work.  As well, he noted full range of motion of the knees, 
including on repetitive use, and no ankle or knee 
abnormalities.  He concluded that the physical symptoms 
reported by the veteran were out of proportion to the minimal 
objective findings shown on examination.  X-rays of the legs 
and bilateral tibia and fibula taken in October 2002 and 
March 2005 demonstrated no abnormalities.

The above evidence establishes that, during the appeal period 
at issue, the veteran's right and left shin disabilities 
manifested, at worst, as tenderness to palpation, but did not 
cause any functional limitation, including limitation of 
motion or pain on motion, or result in slight knee or ankle 
disability.  Initial compensable evaluations are thus not 
assignable for the veteran's shin splints under any 
applicable DC or pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.    

B.  Shoulder Strains

The veteran asserts that his bilateral shoulder strains cause 
pain and immobility and interfere with his ability to lift 
heavy objects.  

The RO has rated the veteran's right shoulder strain as zero 
percent disabling pursuant to DC 5201.  The RO has rated the 
veteran's left shoulder strain as 10 percent disabling 
pursuant to DC 5024.  

DC 5201 provides that a 20 percent evaluation is assignable 
for limitation of motion of the major or minor arm at 
shoulder level, or for limitation of motion of the minor arm 
midway between side and shoulder level.  A 30 percent 
evaluation is assignable for limitation of motion of the 
major arm midway between side and shoulder level, or for 
limitation of motion of the minor arm to 25 degrees from 
side.  A 40 percent evaluation is assignable for limitation 
of motion of the major arm to 25 degrees from side.  38 
C.F.R. § 4.71a, DC 5201 (2006). 

DC 5024 provides that tenosynovitis is to be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  DC 5003 provides that degenerative arthritis 
established by x-ray findings is to be evaluated on the basis 
of limitation of motion under the appropriate DC for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DC, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2006).  The 
appropriate DC for the specific joints involved in this case 
is DC 5201, noted above.

Compensable evaluations are also assignable under DCs 5200, 
5202 and 5203 in certain cases if the evidence establishes 
ankylosis of scapulohumeral articulation, moderate deformity 
of the humerus, and/or malunion of the clavicle or scapula.  

The evidence in this case establishes that the veteran's 
right shoulder disability picture more nearly approximates 
the criteria for an initial 10 percent evaluation.  It also 
establishes that the veteran's left shoulder disability 
picture does not more nearly approximate the criteria for an 
initial evaluation in excess of 10 percent.

During the veteran's period of active service, he reported 
bilateral shoulder pain.  Following discharge from service, 
during VA outpatient treatment visits beginning in October 
2003, the veteran complained of bilateral shoulder pain and 
cracking in his clavicles.  Examining physicians attributed 
such symptoms to back strains.  

The veteran reported constant bilateral shoulder pain, aching 
and stiffness and right shoulder popping during VA 
examinations conducted in October 2002 and March 2005.  
During the October 2002 examination, an examiner noted that 
the veteran was right handed.  The examiner also noted 
tenderness over the veteran's right and left deltoids and 
left bicep, bilateral pain at the extremes of motion, and 
reduced reflexes of the bilateral triceps.  He attributed the 
left shoulder findings to tendonitis and capsulitis and 
indicated that these findings might limit the veteran's 
ability to work above his head or to lift heavy objects 
frequently.  

During the March 2005 examination, an examiner found that the 
shoulder disabilities were asymptomatic, caused no functional 
impairment, and had not resulted in time lost from work.  As 
well, he noted full range of motion of the shoulders, 
including on repetitive use.  He concluded that the physical 
symptoms reported by the veteran were out of proportion to 
the minimal objective findings shown on examination.  X-rays 
of the shoulders taken in October 2002 and March 2005 
demonstrated no abnormalities.

The above evidence establishes that, during the appeal period 
at issue, the veteran's right and left shoulder disabilities 
manifested as pain on motion.  Such pain warrants the 
assignment of an initial 10 percent evaluation under 
38 C.F.R. § 4.40, 4.45, 4.59.  An initial evaluation in 
excess of 10 percent is not assignable for either of the 
veteran's shoulder disabilities in the absence of evidence of 
limitation of motion, additional functional loss during 
flare-ups or on repetitive use, a deformity of the humerus, 
or malunion of the clavicle.  In particular, the evidence 
does not establish that motion of the arms is functionally 
limited to shoulder level or below.  Rather, the most 
probative evidence establishes that the arms can rise above 
shoulder level and that there is pain (functional impairment) 
only at the extremes.

Lastly, the Board notes that a 10 percent evaluation is 
assignable by analogy to DC 5003.  Thus the minimum 
compensable evaluation for the joint is 10 percent.

C.  Cervical Strain

The veteran asserts that his cervical spine disability causes 
pain that radiates across his shoulders and upper back and 
reduces his abilities to move his neck and head freely and to 
lift heavy objects.  

The RO has rated the veteran's cervical spine disability as 
zero percent disabling pursuant to DC 5290, which is no 
longer in effect.  VA twice amended the DCs pertinent to 
spine ratings during the course of this appeal.  The veteran 
is thus entitled to a consideration of this claim under both 
the former and revised DCs applicable to this claim.  The 
revised rating criteria, if favorable to his claim, may be 
applied only for the period beginning on the effective dates 
of the regulatory amendments.  The former rating criteria may 
be applied for that period (provided they are not less 
favorable) as well as for the period prior to the effective 
dates of the regulatory amendments.  VAOPGCPREC 3-00, 65 Fed. 
Reg. 33,422 (April 10, 2000).  

Prior to the amendments at issue, DC 5293 governed ratings of 
intervertebral disc syndrome.  Effective September 23, 2002, 
VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2006)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5243 governs ratings of intervertebral disc syndrome.  See 68 
Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, DCs 5235-5243).

Prior to September 26, 2003, DC 5290 provided that a 10 
percent evaluation was assignable for slight limitation of 
motion of the cervical spine.  A 20 percent evaluation was 
assignable for moderate limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, DC 5295 (2002).  

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 30 percent evaluation was 
assignable for favorable ankylosis of the cervical spine 
under DC 5287.  38 C.F.R. § 4.71a, DC 5287 (2002).  An 
evaluation in excess of 30 percent was assignable for 
unfavorable ankylosis of the cervical spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5287 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

The evidence in this case establishes that the veteran's 
cervical spine disability picture more nearly approximates 
the criteria for an initial 10 percent evaluation.  

During the veteran's period of active service, he reported 
neck pain.  Following discharge from service, during VA 
outpatient treatment visits beginning in January 2003, the 
veteran complained of radiating neck pain.  There was also a 
report of subjective radiculopathy.  In December 2003, an 
examining nurse practitioner noted a five to ten degree 
decrease in flexion and extension of the neck.  Thereafter, 
in February 2004, an examining physician objectively 
confirmed cervical spine pain.  X-rays and magnetic resonance 
imaging of the cervical spine conducted in 2003 demonstrated 
no abnormalities.    

The veteran reported constant cervical spine pain, which 
shoots to his shoulders and knees, and is exacerbated by 
physical activity and relieved by rest, during VA 
examinations conducted in October 2002 and March 2005.  
During the October 2002 examination, an examiner noted some 
discomfort and pain at the extreme range of flexion of the 
cervical spine, but no other abnormalities.  He indicated 
that the veteran had full range of motion of the cervical 
spine and no evidence of radiculopathy.  He further indicated 
that bilateral triceps reflexes were slightly diminished, but 
caused no sensory deficit.  

During the March 2005 examination, an examiner noted no 
cervical spine symptoms, but based on x-rays, diagnosed mild 
disc disease.  He also noted full range of motion of the 
cervical spine, including on repetitive use.  He concluded 
that the physical symptoms reported by the veteran were out 
of proportion to the minimal objective findings shown on 
examination.  

The above evidence establishes that, during the appeal period 
at issue, the veteran's cervical spine disability manifested 
as pain on motion.  Such pain warrants the assignment of an 
initial 10 percent evaluation under 38 C.F.R. § 4.40, 4.45, 
4.59.  An initial evaluation in excess of 10 percent is not 
assignable for the veteran's cervical spine disability under 
either the former or revised criteria for rating spine 
disabilities in the absence of evidence of more than slight 
limitation of motion, additional functional loss during 
flare-ups or on repetitive use, or more than mild 
intervertebral disc syndrome.  

Although the veteran has complained of radiating pain, 
neurological deficits due to the service-connected disability 
have not been identified.  In fact, one examiner noted that 
his complaints were subjective.  The Board concludes that the 
medical evidence prepared by a skilled professional is more 
probative of the degree of impairment than the veteran's 
subjective complaints.  Accordingly, a separate evaluation 
for neurological deficit is not warranted.



D.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded different 
evaluations in the future should his disability pictures 
change.  See 38 C.F.R. § 4.1.  At present, however, the 
evaluations noted above are the most appropriate given the 
medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to higher initial evaluations for 
bilateral shin splints and a left shoulder strain have not 
been met.  In reaching this decision, the Board considered 
the complete history of the disabilities at issue as well as 
the current clinical manifestations and the effect each 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2006).  The Board also considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence is against these particular 
claims, the doctrine is not for application.  

The Board further concludes that the criteria for entitlement 
to higher initial evaluations for a right shoulder strain and 
cervical strain have been met.  Inasmuch as the evidence 
supports these particular claims, they must be granted.


ORDER

An initial compensable evaluation for a right shin splint is 
denied.

An initial compensable evaluation for a left shin splint is 
denied.

An initial 10 percent evaluation for a right shoulder strain 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for a left 
shoulder strain is denied.

An initial 10 percent evaluation for a cervical strain is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.


REMAND

The veteran claims entitlement to service connection for 
lumbar strain.  Additional action is necessary before the 
Board decides this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
the claim being remanded, the RO has not yet satisfied its 
duty to assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination of the veteran's low back is necessary.  

The RO afforded the veteran examinations during the course of 
this appeal, but the reports of these examinations are 
inadequate to decide this claim.  They do not include an 
opinion regarding whether the veteran's current lumbar spine 
disability, confirmed during VA outpatient treatment visits 
and VA examinations, are related to the veteran's active 
service, during which he expressed low back complaints.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Afford the veteran an examination of 
is lumbar spine for the purpose of 
determining the etiology of any lumbar 
spine disability shown to exist.  Provide 
the examiner with the veteran's claims 
file for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should:

a) diagnose any lumbar spine 
disability shown to exist;  

b) opine whether such 
disability is at least as 
likely as not (50 percent or 
greater probability) related to 
the veteran's active service, 
including documented low back 
complaints; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  Thereafter, readjudicate the claim 
being remanded based on all of the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the remanded claim.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


